IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  :   No. 516 EAL 2017
                                                :
                      Respondent                :
                                                :   Petition for Allowance of Appeal from
                                                :   the Unpublished Memorandum and
               v.                               :   Order of the Superior Court at No.
                                                :   811 EDA 2015 entered on October
                                                :   18, 2017, affirming the Order of the
 RICHARD ISAAC,                                 :   Philadelphia County Court of Common
                                                :   Pleas at No. CP-51-CR-0012115-
                      Petitioner                :   2014 entered on March 12, 2015


                                          ORDER



PER CURIAM

       AND NOW, this 27th day of June, 2019, the Petition for Allowance of Appeal is

GRANTED. The Superior Court’s order is VACATED and the matter is REMANDED to

the Superior Court with instructions to remand to the trial court to grant Petitioner’s motion

to dismiss pursuant to this Court’s decision in Commonwealth v. Perfetto, ___A.3d ___,

2019 WL 1866653 (Pa. April 26, 2019).